CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 1 of 10


                                                           RECEIVED


                                                      CLERK, U.S. DISTRICT COURT




                                                              sEP 2 4 2020
              CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 2 of 10
                                                                                                Application- I


 STATE OI'MINNESOTA                                                                    DISTRICT COURT
 COT,]NTY OF BELTRAMI                                                          9th   JUDICIAL DISTRICT

 IN TIIE MATTER OF TIIE APPLICATION
 OF' THE PAI]L BT] TYAN DRUG TASK                                .     UIYD,   EB SEAL
 FORCE X'OR AI\ ORDER AUTHORIZING
 TIIE INSTALLATION AND USE OF A PEN                        APPLICATION AhtD AN'F'IDAVIT
 REGISTE& Tn^q.P AND TRACE DEVICE,
 ELECTRONIC TRACKING DEVICE,                                            2t8-40r-2024
 GLOBAL POSITTOMNG SYSTEM (cPS)                                                                 RECEIVED
                                                                                                      BY MAIL
 TECIINOLOGY,           USE OF          PRECISION
 LOCATION TECHNOLOGY,          AI{D                                                              sP 24 2020
 DISCLOSURE OF SUBSCRIBER AND CELL                                                      CLERK, U.S. DISTRICT COURI'
 SITE II\TFORMATION AND. TRACKING                                                                 ST PAUL, MN
 WARRANT


       Special Agent David Hart hereby applies to the Court for an Order and Tracking Warrant
authorizing the installation and use qf: a pen regigter, trap.and trace delice including caller
identification, electronic traching device, ald/or cellular tower location and senice information,
including services such as Global Positioning System (GPS) technologl, precision location related
technologies, and/or a tracHng warrant on telephone number 218-4Ab2024. In support of this
application, the applicant states the following:



                   Identif of Applicant   and Agency: Pursuant   to 18 U.S.C . 53122(b)   (l)   and Minn.

                   Stat. $626A'37, Subd. 2(4), the applicant, S/A David Hart is a lipensed peace officer

                   with the Paul Brny4n Drug Task Force with responsibility for an ongoing criminal
                   investigation, and therefore pursuant to 18 U.S.C., g$ 2703 (d), 2703(cXlXB),^2703
                   (c)(2),27ll (3XB),3117, 3L22(a)Q),and3I27Q)(B),         and Minn. Stat.$$626A.36 to

                   Minn. Stat. $626A.42-may apply for an Order and Tracking Warrant authorizing the
                   installation and use of: a pen registern trap and trace device including caller
                   identification, electronic tracking device, and/or cellular tower location and
                   service informatlon, including seruices such as Gtobal Positioning System
                   (GPS) technolory and/or precision location related technologies. The law
                   enforcement agency conducting this investigation is the PauI Bunyan Drug Task

                   Force.
                CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 3 of 10
                                                                                                 Application- 2


                 Federal Certification: Pursuant to 18 U.S.C. g3122(bx2), the applicant certifies that his
                 agency is conducting a criminal investigation of Augustus Qunnell LIGHT (DOB:

                 0yA4/1981), and others as yet unknown, in connection with possible violations of state
                 and federal law relative to   contolled substance crimes; and that it is believed the
                 subjects of the investigation are using telephone number 218-401-2024 in furtherance         of
                 the subject offenses; and thatthe information likely tq be oblained from the pen

                 register, trap and trace device including caller identification, is relevant to an
                 ongoing criminal investigation by the Paul Bunyan l)rug Task tr'orce.


        3.      Pursuant to Minn. Stat. $626A.42, Subd.2, your affiaqt applies for a trackingwarrant

                to obtain location infonrration for an electronic device including information conceming
                the location of   al elechonic device thaL in whole or in part, is generated or derived
                from or obtained hy the operation of an electronic device, including location
                information for an electronic tracking device, and/or cellular tower location and
                service information, including services such as Global Positioning System (GPS)
                technolory and/or precision location relqted technoJogies.


       4.       Statement of Probable Cause: The facts and circumstances relied upon by the applicant

                show there is reason to believe that probable cause exists that the person who possesses
                an electronic device is committing, has committed, or is about to cornrnii a crime.



Affrdavit of Probable Cause:


Your Af;fiant is a licensed Peace Officer in the State of Minnesota aud is currently employed by the
Beltrami County Sheriffs Office. yo,w AfEant is cwrently assigned to the paul BunyaR Drug Task            .



Force as a Special Agent and to the Federat Bureau of Investigations (FBI) Headwaters Task Force as

a Task Force   officer (TFo). Your Affrant, while acting in these capacities, has conduoted criminal      "



investigations of subjects involved in homicides, burglaries, narcotics, serious assaults, financial fraud
crimes, and property damage investigations. Your Affiant has experience and training in drafting
search warrants as well as the gxecution ofthose search warrants.
             CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 4 of 10
                                                                                                  Application-   3



Based on Your Affiant's training, experience, and participation in undercover narcotic operbtions,

financial investigations atd based upon conversatious with other experienced narcotic agents with
whom Yotu Affiant is associa,ts4 Your Affiant knows that individuals involved in the distribution of
controlled substances often use their cell phones to arrange narcotics transactions. Individuals axrange
these transactions using phone calls, text messaging, and interactions through social media,       incluling
but not limited to Facebook, Snapcha! and others.



Your Affiant knows ttr4t individuals involved in the distribution of controlled substances often
photograph contolled substances, crurency, and property iterns for potential hade of conkolled

substances. These photographs arestored on the cellular phong as well as on remote "cloud" servers.

Your Affiant knows that cellular phones often capture location information. This information can be
fruitful in investigations rggarding contolled substances,   as   it shqws where the individual   has recently

been, and where these individuals frequent. Your     Affiant also knows:


(a) that drugs are trafficked in to major cities within the United States of America known as "hubs."



(b) that drugs are trafficked outward &om "hubs" to locations for further.distibution.


(c) drugs are trafficked by any available means of tansportation.



(d) that the logistical planning of the distibution and tafticking of drugs is often ananged by cellular

phone.



(e) that drug disnibutors commonly maintain addresses or telephone numbers in books, on papers and

cellular devices which reflect rurmes, addresses and/or telephone numbers of their associates in the
trafficking organization.


(0 that drug distributors and users frequently   possess photographs and/or    digital video which depict
themselves artd other co-conspirators involved in criminal activities.


(g) that persons involved in drug distribution and users often have conversations with drug suppliers

and drug customers via phone, e-mail, and other electronic media.
           CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 5 of 10
                                                                                              Application- 4

 Your Affiant is currently investigating a drug distribution and trafficking organization (DTO) in the
 State of Minnesota. Through investigative methods, Your    Affiant has identified Augustus Qunhell
 LIGHT, DOB: 05/04/1981 aka "Stow," aka "Grls" as a leader of the DTO who is suspected of
 naffrcking quantities of methamphetamine and heroin form the Minneapolis-St. Paul, MN area to
 northern Minnesota for further distribution.


 Your Affiant has gathered facts through the investigation of this case, and the investigation of other
 experienced law enforcement officers. Thp information inthis affidavit is not all the facts known to
Your Affiang rather infonaation tending to establish probable cause for this affidavit. The facts
tending to establish the foregoing grounds for issuance of a search warrant are as follows:



Your Affiant is working with a paul Bunyan Task Force confidential Reliabte informant, hereinafter
refened to as CRI. The CRI is wgrking with the task force forpossible consideration on a criminal
offense. The CRI has provided true and accurate infonnation in thc past that has been independently

corroborated by law enforcement to include narnes, cell phone numbers,locations, vehicles and
methods of operation of individuals involved in controlled substance crimes. The CRI has made

multiple controlled purchases of narcotics under the djrection and supervision of the task force. The
CRI has provided ioformation leading to the execution of search warrants where contolled substances
have been seized. The information provided by the CRI has led to the anest or individuals for

contolled substance crimes. Your Affrant reviewed the CR['s criminal history and observed no
previous convictions for crimes of deception.   ,




The CRI ideniified LIGHT as a disnibutor of methamphetamine and heroin in the Belftami County

Area. LIGHT uses the monikers, "Stow." The CRI stated they have purchased both methamphetamine
and heroin from   LIGHT on multiple occasions. The CRI described observing LIGHT in possession of
quantities of contolled substances within the last fourteen (14) days. Your Affiant knows based on

training and experience the quantities of contolled substances described by the CRI to be associated
with further distibution, rather than personal use. The CRI stated they contact LIGHT at 218-401-
2024 to ilrange   contolled substance transactions.


Your Affiant spoke Inth a Cooperating Defendant, hereinafter referred to as CD within the last
fourteen (14) days. The CD provided inforrration for possible consideration on a criminal offense. The

CD provided a statement against their own penal interest. The CD provided infonnation regarding
                  CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 6 of 10
/
                                                                                                    Application-    5


     individuals suspected of being involved in controlled substance crimes that was independently
     corrotiorated by Your Affrant during this investigation. Your Affiant reviewed the CD's criminal

     history and observed.....


    The CD advised Your Affiant that LIGHT was their supplier of methamphetamine in the Beltrami
     County Area. LIGHT goes by the monikers, "stow" and "Gus." LIGHT has a source          of
    methamphetamine and heroin in the MSP area and makes weekly trips to obtain large quantities of the
    conholled substances &rr futher dishibution in the northern Miunesota area. The CD contacts LIGHT
    at cell phone number   21840d4024 to arrange contrqlled substance transaclions.

    Based on the above information, Your Affrant believes 218-401-2024 is being used by LIGHT to

    conduct conholled substance trafficking and sales with individuals in the Beltami County Area.



    Your Affiant knows obtaining cellular phone data assists law enforcement with suveillance efforts on
    subjects involvsd in the   contolled substanpe trafficking investigation. Data provided from cellular
    phone providers commonly assists law enforcemgpt in conoborating infonnation received from other

    sources. Cellular communication commonly assists law enforcement with the interdiction of illegal
    controlled substances. and commonly provides information leading to the identification of sources          of
    supply for illegal controlled substauces and other persons involved in controlled sutstance sales and
    trafficking


    Yonr Af,frant identified the number 218-40L-2024 to be a number utilizing Verizon Wireless Services.
    Your Affiant confirmed with Verizon Wireless that this is an active number on their system.

    Verizon is a foreign corporation loqated outside the Staip of Minnesota in the State of New Jeisey.
    The Court has jwisdiction to issue a Minnesota State Search Wanant for records held by the above
    corporation pursuant to Minnesota Statd Statute 626.18 Subd. 2 (a), which allows a search warrant for

    records that are in acfual or consnirctive possession of a foreign corporation that provides elecftonic

    communication services or remote computing services to the general public, where those records
    would reveal the identity of the customers using those services; data stored by, or on behalf   ol   the
    customer, the customer's usage of those services; the recipient or destination of communications sent
    to or from those customers; or the cont€nt of those messages.
            CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 7 of 10
                                                                                                 Application-   6



Your affiant is familiar with the corporation and that they are willing to take all legal compliance via
fax. Your affiant   seeks the perurission of the court to execute the search warrant on the corporation     via
fax.



Based on the above infonnation, your affiant requests      tle Court's perrrission to obtain the cellular
records listed on the face of this application for the Verizon number 218-401-2024.


       5.      Request for Pen Register and Trap and Trace Device and Tracking Warrant: Yoru

               Affiant requests that this order direct Verizon Wireless to provide data on all
               communications originating from or directed to 218-401-2024 including the following
               information and assistance requested during the authorized period of inception:


                    A. Cell site activations and locations;
                    B. Outgoing numbers dialed or pulsed; including PTT @ush-To-Tatk)
                        communications, and, if identified, any post cut-through digits;
                    c. Iqcoming numbers, if identified,     and anypqst cut-through digtts;
                    D. Call duration and call detail records in electonic format;
                    E. Call detail or   toll records for the seven (7) day period immediately preceding the
                        date   ofthis order.
                    F. Current subscriber and      billing information for mobile telephone number 218-
                        401.?;024 and the      Electonic Seriat Number (ESN), Mobile Equipment Identity
                        (MEID), lntemational Mobile Equipment Identity (IMEI),International Mobile
                        Subscriber Identity (trUSD and Mobile Subscriber Identity      MSID) specific to
                        218-40r-2024
                    G. Curr.ent Verizon Wireless gubscriber information and, ifrequested, historical
                        subssriber infomation and other felephone(s) associated with this account
     CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 8 of 10
                                                                                      Application- z


              including billing infonnation and records specific to the subscriber of 218-401-
              2024;
         H. Information relating to unlisted    non-published telephone numbers dialEd from
              telephone number 218-40l-2024 andtelephone nqmbers appearing on the. caller
              identification (Caller ID) function for telephone number 218-401-2024
         I.   List of gontol channelVradio channels and their conesponding cell sites;
         J.   Spreadsheets in electronic forrrat (upon request) listing pertinent Verizon

              \ilireless cell site locations;
         K; An engineering     map, showing all cell-site tower locations, addresses, sector and
              orientations; (upon request);

         L. The physical     address/location of all cellular towers in the specified market;

         M. That the telecommunications providers for       these include a1ry assistance or access
              necessary to facilitate the installation of pen register and/or tap and tace device
              to include switch based solutions or SMART/SINS system, (upon request); and,

         N.   Records and assistance requested in this order shatl be provided to any officer or
              agent ofthe Paul Bunyan Drug Task Force.         .




6.   Your Affiant requests that this order and tacking warrant pertain to any telephone for
     which data from 218-401-2024 is redirected to another communication device, (i.e. call
     forwarding).


7.   Your Affiant requests the Court specifically authorize the use of Global Positioning
     (GPS) pertaining to 218-401-2024 to be used to track the position and/or movement          of
     the mobile phone for a period of sixty (60) days from the installation/activation of the
     electronic tacking device (GPS phone technology).


8.   Request for Technical Assistance: Applicant furttrer re{uests that the     Ot4:t direct that
     Verizon Wireless fumish information including oell site, cellulartower location and
     service infonnation, and call detail or toll records, as well as 4ny and all facilities and

     technical assistance necessary to unobtusively accomplish the installation of the pen
     register and trap and trace device by Verizon Wireless with reasonable compensation

     to be paid by the applicant for reasonable expenses incurred by providing such facilities
     and assistance.
                  CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 9 of 10
                                                                                                        Application-   8



            9.      Pursuant to Minn. Stat. $ 626A.42, Subd. 4, it is requested.that notice of the tracking
                    warant nol be provided to the target of the investigation for aperiod of ninety (90)
                    days or   within   a reasonable   time not later than ninety (90) days after the tracking
                    warrant is unseale4 if the tracking warrant is sealed by the corut. Pursuant to the
                    statute, the issuing judge shall cause to be served on the persons named in warrant and

                    application an inventory which shall include notice of: the fact of the issuance of the
                    warrant or application, the date of the issuance and the period of authorized,4pproved,
                    or disapp.roved collection of location infonnation, orthe denial of the aplplicatioq; and

                   the fact that during the period lqcation inlotmation was or was not collected.



            10.     Pursuant   to 18 U.S.C. $27050), the applicant       requests the cowt order the applicable
                   providers, their agents and employees not to notifu any other persons of the existence          of
                   the requested court order because there is reason to believe that notification of the
                   existence of the rgquested court order       will result in [select only provisions that apply
                   basedupontheprovisionsintheinvestigator'saffidavit](t)@
                                                         ; (2) assisting Augustus LIGHT, and/or his/her
                   associates, in   fliglrt to avoid prosecution; (3) desfuction or tampering with evidence;
                   (+)

                                                                                            eePe+g*s



WHEREFORE, it is respecfily requested that the Court grant an Order and Tracking Wanant for a
period of sixty (601 duyr, from the date of this Order (1) authorizing the installation and use of: a pen

register,   tap   and trace device, including caller identification, elecfronic tracking device, and/or cellular

tower location and servics infornration, including services such as Global Positioning System (GPS)
technology and/or precision loqation related technolggies, (2) that probSble cause exists for a ftacking
warrant to be issued, (3) directing        ferizon Wireless to forthwith fumish officers       and agents of the
Paul Bunyan Drug TaskForce, and Beltrami County Sheriffs Office with all information, facilities
aud technical assistance necessary to accomplish the installation and use of the device(s) unobtrusively

and with rninimum interference to the service presently accorded pe$ons whose dialing or pulses are

the subject of the pen register, (4) that notice to ttre person(s) named in the tacking warrant shall be

delayed for a period of ninety (90) days or notiie shall be provided within a reasonable time period,
            CASE 0:20-cr-00147-PAM-LIB Doc. 55-2 Filed 09/24/20 Page 10 of 10
                                                                                            Application- 9


but not more rhan nrne8 (90) days after the tracking warrant is unsealed pursnrant to Minn- Stat.

5626A.42, Subd.4.




                                                     Paul Buuyan Drug Task Force




 Subscribed and swomto before me

tnis
       -ZJoay   of   /VJJ              . t1
